 Case 3:18-cr-00822-GPC Document 25 Filed 12/20/18 PageID.92 Page 1 of 3



 1
 2
 3
 4
 5
 6
 7
 8                       UNITED STATES DISTRICT COURT
 9                     SOUTHERN DISTRICT OF CALIFORNIA
10   UNITED STATES OF AMERICA,                    Case No. 18cr0822-GPC
11                     Plaintiff,                 ORDER OF CRIMINAL
12         v.                                     FORFEITURE

13   DANIEL DYE,
14                     Defendant.
15
16        WHEREAS, in the Information in the above-captioned case, the United States
17 sought forfeiture of all right, title and interest in property of Defendant DANIEL
18 DYE (“Defendant”), pursuant to 18 U.S.C. § 1037(c)(1)(A) and 28 U.S.C. § 2461(c),
19 as charged in the Information; and
20        WHEREAS, on or about February 22, 2018, Defendant pled guilty before
21 Magistrate Judge Jan M. Adler to the single-count Information, and an agreement to
22 forfeit to the United States the amount of $7,984.00 as proceeds Defendant received
23 from the offense, which forfeiture shall be included and incorporated as part of the
24 judgment in this case; and
25        WHEREAS, on March 8, 2018 this Court accepted the guilty plea of
26 Defendant; and
27        WHEREAS, by virtue of the admissions of the Defendant set out in the plea
28 agreement and guilty plea, the Court determined that $7,984.00 (U.S. dollars)
  Case 3:18-cr-00822-GPC Document 25 Filed 12/20/18 PageID.93 Page 2 of 3




 1 represents the moneys derived from and traceable to the gross proceeds that the
 2 Defendant obtained directly as a result of the offense to which Defendant pled guilty,
 3 18 U.S.C. §§ 1037(a)(5) and (b)(2)(E), as charged in the Information; and
 4         WHEREAS, by virtue of said guilty plea and the Court’s findings, the
 5 United States is now entitled to an Order of Forfeiture in its favor against the
 6 Defendant for the proceeds received by the Defendant in the amount of $7,984.00,
 7 pursuant to 18 U.S.C. § 1037(c)(1)(A) and Rule 32.2(b) of the Federal Rules of
 8 Criminal Procedure; and
 9         WHEREAS, by virtue of the facts set forth in the plea agreement and forfeiture
10 addendum, the United States has established the requisite nexus between the
11 $7,984.00 forfeiture and the offense; and
12         WHEREAS, the Defendant has agreed that the provisions for the substitution
13 of assets as provided in 21 U.S.C. § 853(p) exist and has agreed the United States
14 may take actions to collect the forfeiture; and
15         WHEREAS, the United States, having submitted the Order herein to the
16 Defendant through his attorney of record, to review, and no objections having been
17 received;
18         Accordingly, IT IS HEREBY ORDERED, ADJUDGED AND DECREED:
19         1.     Defendant DANIEL DYE shall forfeit to the United States the sum of
20 $7,984.00 pursuant to 18 U.S.C. § 1037(c)(1)(A) in the form of a forfeiture amount
21 for the proceeds Defendant received from his offense of conviction, which forfeiture
22 is in favor of the United States against Defendant DANIEL DYE, with interest to
23 accrue thereon in accordance with 18 U.S.C. § 3612(f) and 28 U.S.C. § 1961; and
24         2.    This Court shall retain jurisdiction in the case for the purpose of
25 enforcing the order of forfeiture and collecting and enforcing the forfeiture; and
26         3.    Pursuant to Rule 32.2(b)(4), this Order of Forfeiture shall be made final
27 as to the Defendant at the time of sentencing and is part of the sentence and included
28 in the judgment; and
                                               -2-                         18cr0822
 Case 3:18-cr-00822-GPC Document 25 Filed 12/20/18 PageID.94 Page 3 of 3




 1         4.    Pursuant to Rule 32.2(b)(3) the United States may, at any time, conduct
 2 discovery to identify, locate, or dispose of directly forfeitable assets and substitute
 3 assets against which this Order of Forfeiture may be enforced; and
 4         5.      The United States may, at any time, move pursuant to Rule 32.2(e) to
 5 amend this Order of Forfeiture to substitute property having a value not to exceed
 6 $7,984.00 to satisfy the forfeiture in whole or in part; and
 7         6.    The United States may take any and all actions available to it to collect
 8 and enforce the forfeiture.
 9
10 Dated: December 20, 2018
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                              -3-                         18cr0822
